Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
2.	Applicant's election with traverse of Group I (Product claims 1-6) in the reply filed on11/9/2022 is acknowledged.  The traversal is on the ground(s) and to the extent of request made by the applicants that claims in Group II that correspond to allowable Group I claims (if Group I is allowable) be reinstated for allowance in order to have a favorable action on the merits is requested. However, there is no further arguments in this respect.
Claims 7-12 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/09/2022.
The requirement is still deemed proper and is therefore made FINAL.

Status of the application
3.	Claims 1-12 are pending in this office action.
Claims 7-12 have been withdrawn.
Claims 1-6 have been rejected. 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

6.	Claim 1 recites “a main agent”. It is unclear what is meant by the phrase “main agent” which renders claim 1 indefinite.
Claim 1 also recites “a protective layer, formed on the content, comprising edible 
refined and processed oil” and claim 1 also recites “the oil material is selected from the group consisting of edible oil, edible refined and processed oil….” Therefore, it is the oil material can also be selected from “edible oil” one of the alternative oil materials from the claimed Markush group which may not need “comprising edible refined and processed oil”. Therefore, this makes claim 1 indefinite. 
It is also to be noted that if edible oil is selected from Markush group, there is no need to address optional claim limitation of specific melting point containing non-hydrogenated oil and to address anyone non-hydrogenated oil from the claimed list as claimed in claim 1. 

Claim Rejections - 35 USC § 103
7.	 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

8. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action.
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

9. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or non-obviousness.

10. 	Claim(s) 1-6 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Asada et al. US 2011/0002902 in view of NPL olein (in Science Direct: From: Hydrogenation of Fats and Oils (second Edition) 2011) and as evidenced by NPL Palm oil.

11.	Regarding claims 1-3, Asada et al. discloses the composition of a three layered capsule (Fig 1) having innermost layer containing lactic acid bacteria, Bifidobacterum spp. (at least in Fig 1, [0038]), intermediate layer having some solid material which is solid at ordinary temperature (i.e. room temp) ([0060])  and it can be hydrogenated palm kernel oil having m.p. 34 degree C , rapeseed oil which are edible oil (Fig 1, [0060], [0082], [0114], [0119], examples 2, [0090]) to meet one “oil material” from Markush group of claim 1. Asada et al. also discloses that external layer surrounds the intermediate layer ([0058]) which includes mixtures of proteins, polysaccharides, various gums etc. ([0061]), and it may include additional (optional) coating also ([0065]).
Regarding the phrase “a content comprising a main agent dispersed or solubilized in oil material”, Asada et al. also discloses that the Bifidobacterum longum can be dispersed from inner nozzle to the melted hydrogenated oil e.g. hydrogenated palm kernel oil which is discharged from the intermediate nozzle surrounding the inner nozzle (at least in [0082]). 
It is to be noted that and as discussed under 112 second paragraph rejection above that if edible oil is selected from Markush group, there is no need to address optional claim limitation of specific melting point containing non-hydrogenated oil and to address anyone non-hydrogenated oil from the claimed list as claimed in claim 1. 
However, additionally, examiner is addressing optional “claim limitation of specific melting point containing non-hydrogenated oil” as well in the next paragraph.
(Additionally), Asada et al. discloses that the most preferable material to be used in the intermediate layer is solid at room temperature ([0060]) which serves to inhibit the penetration of fluid and oxygen and preventing any contact with gastric acid ([0060]). Therefore, based on this in one example, (example 1), “hydrogenated palm kernel oil was selected” ([0082]) which is normally oil (liquid) and is hydrogenated version is more saturated and is solid at less than 34 -degree C compared to palm kernel oil which is liquid and intermediate layer should be solid ([0060]). However, it is known and as evidenced by NPL palm oil that different parts of palm oil have three types (i) Palm stearin (Texture solid) (ii) Palm olein (Texture liquid) and (iii) Palm kernel oil (Texture Liquid). Therefore, without any modification from its original natural form, one of ordinary skill in the art can use palm stearin or, mix proportionate amounts of palm stearin and palm olein which are (original) non-hydrogenated form, however, can provide solid state by proportionate mixing these two materials or by using palm stearin alone. Therefore, one of ordinary skill in the art can use palm stearin or, mix proportionate amounts of palm stearin and palm olein (to meet “mixtures thereof” as claimed in claim 1) in order to have desired texture which will meet the claimed SFC in order to serve the desired purpose to provide sufficient  solid texture at a broad temperature including ordinary /room temperature which will  serve to inhibit the penetration of fluid and oxygen and preventing any contact with gastric acid as disclosed by Asanada et al. ([0060]). 
(Additionally). Examiner is addressing the claim limitation of “Edible refined and processed oil” having “solid fat content (SFC) at different temperatures” as claimed in claim 1.
NPL Olein discloses that Palm olein is the fractionation of palm oil which contains high amount of oleic and linoleic acid and liquid at room temperature (in page 1, Garima Pande et al. 2012). NPL Olein also discloses that Palm stearin is solid at room temperature and is excellent hard stock (in page 4 under Veronique Gibon 2012). NPL Olein also discloses that PPP 10%, POP 34% has SFC 75% at 10 degree C , 43% has SFC 43% and 16% has SFC 40 degree C (page 4 (in Fig 12.11 by Desmet Ballstra group 2011) which removes majority of trisaturated triacyl glycerols (PPP) (in page 4 last line under Commodity fats) and used good quality Palm olein is the fractionation of palm oil which contains high amount of oleic and linoleic acid and liquid at room temperature (in page 1, Garima Pande et al. 2012), however, solid at room temperature. Therefore, single fractionated palm stearin hard stock or specially fractionated palm oil fraction with less PPP to provide good solid containing part of fractionated olein fraction can be used for intermediate fraction. The disclosed PPP 10%, POP 34% has SFC 75% at 10-degree C, 43% has SFC 43% and 16% has SFC 40-degree C (page 4 (in Fig 12.11 by Desmet Ballstra group 2011) meets claim 1. 
One of ordinary skill in the art would have been motivated to modify Asada et al. by including the teaching of  NPL Olein to have hard stock Palm stearin ((in page 4 under Veronique Gibon 2012) or  having PPP 10%, POP 34% has SFC 75% at 10 degree C , 43% has SFC 43% and 16% has SFC 40 degree C (page 4 (in Fig 12.11 by Desmet Ballstra group 2011) which removes majority of trisaturated triacyl glycerol’s (PPP) (in page 4 last line under Commodity fats) and used good quality Palm olein (in page 1, Garima Pande et al. 2012) as the fractionation of palm oil which contains high amount of oleic and linoleic acid and liquid at room temperature (in page 1, Garima Pande et al. 2012), however, solid at room temperature.
This is also considered as Result Effective Variable.  Absent showing of unexpected results, the specific amount of non-hydrogenated palm stearin and/or palm olein is not considered to confer patentability to the claims. As the taste, texture are variables that can be modified, among others, by adjusting the amount of palm stearin and palm olein, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of non0-hydrogenated palm stearin and/or in combination with palm olein in Asada et al.  to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired claimed SFC value to perform desired property ([0060] in Asada) and having desired taste texture etc. of the final product  (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

12.	Regarding claims 1, 3, it is to be noted that gellan gum, carrageenan agar, etc. (0061]) is belonging to natural polymer to meet claims 1, 3 and it would have been obvious that the natural polymer is water soluble to meet claim 2. 

13.	Regarding claim 4, Asada et al. discloses that the configured three-layered capsule can include seameless capsule also (at least in Fig 1, [0034], [0056]-0058]) as preferred choice because seamless capsule provides benefit of having gastric acid resistance property ([0056], [0057]). 

14.	Regarding claim 5, Asada et al. also discloses that the innermost layer material may include oil having mp 40-degree C or lower ([0059]) and intermediate layer having some solid material which is solid at ordinary temperature (i.e. room temp) ([0060]) and it can be hydrogenated palm kernel oil having m.p. 43-degree C which is edible oil (Fig 1, [0060], [0082]). Therefore, the differences between 43-degree C and 40-degree C or lower can meet the claim limitation of “wherein the protective layer has a melting point being 2 to 9-degree C higher than that of the content”. 

15.	Regarding claim 6, Asada et al. also discloses the innermost layer can include Bifidobacterum spp. also ([0038]).  

Conclusion
16. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792